Citation Nr: 9935215	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current mental disorder and service.

2.  In May 1990, the RO denied service connection for asthma 
and sinusitis.  The veteran did not appeal.

3.  The evidence received since the RO's 1990 decision is new 
and material, in that it is sufficiently significant, when 
viewed in context of all the evidence of record, that it must 
be considered in order to fairly decide the merits of the 
case.

4.  The claim of entitlement to service connection for asthma 
is supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.  

5.  The claim of entitlement to service connection for 
sinusitis is supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a mental disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The May 1990 RO decision, which denied entitlement to 
service connection for asthma and sinusitis is final.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for asthma and sinusitis is new and 
material and the claims are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for asthma 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The claim of entitlement to service connection for 
sinusitis is well grounded.  38 U.S.C.A. § 5107.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service medical records are negative for any complaints, 
treatment, or diagnosis of a mental disorder.  

VA outpatient treatment records dated in May 1997 show the 
veteran was alert and oriented.  He was not suicidal or 
homicidal.  He reported that his mood ran on the low side 
most of the time and had been that way since his days in the 
military.  It was noted that he likely had dysthymic disorder 
as well as alcohol abuse in remission, cannabis abuse in 
remission, rule out personality disorder, not elsewhere 
classified.  In April 1998 the veteran was seen in the Mental 
Health Clinic.  He reported that his energy level was low but 
his concentration was good.  He reported a loss of appetite.  
The veteran was seen again in May 1998.  At that time, it was 
noted that he had been placed on Prozac one-month previously 
for depression.  The veteran reported that Prozac had not 
been helpful, as the side effects of anxiety and insomnia 
were making him feel worse.  There was no suicidal or 
homicidal ideation and vegetative symptoms of depression were 
minimal except for sleep disturbance.  

The veteran was accorded a personal hearing in May 1999.  At 
that time, he testified that during service he experienced a 
great deal of difficulty because it was felt that he was a 
snitch.  He reported continued difficulty following his 
separation from service.  

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

If the veteran fails to submit evidence of a well-grounded 
claim, VA has no further duty to assist his with the 
development of her claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(1997).

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As noted above, the service medical records are negative for 
any complaints, treatment, or diagnosis of a mental disorder.  
VA medical records show treatment for depression.  

The veteran has contended that his mental disorder is related 
to his military service. However, as a lay person he is not 
competent to make a medical diagnosis or to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's contention is 
unsupported by any competent evidence of record.

The veteran has reported that his symptoms have been present 
since service.  While he is competent to report such a 
continuity of symptomatology, as a lay person, he would not 
be competent to attribute those symptoms to a currently 
diagnosed mental disorder.  Since this is a matter, which 
would not be subject to lay observation, he is not competent 
to render an opinion that a mental disorder is related to 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Competent medical evidence that the veteran's current mental 
disorder is related to service would be necessary for a well-
grounded claim.  Caluza, 7 Vet. App. 495.  The veteran has 
neither presented nor indicated that evidence exist which 
tends to establish that a causal relationship exists between 
his current disability and active service.

Consequently, the Board finds that the claim for a mental 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

In view of the foregoing, the Board finds that no further 
duty to inform him of the evidence necessary to submit a 
well-grounded claim, as mandated by 38 U.S.C.A. § 5103(a), 
Beausoliel v. Brown, 8 Vet. App. 69 (1995).

New and Material

Factual Background

Service connection was denied for asthma and sinusitis in an 
unappealed rating decision in May 1990.  The RO determined 
that the disabilities existed prior to service and were not 
aggravated by service.  

The evidence of record at the time of the RO's May 1990 
rating decision is as follows:

Service medical records show that the veteran was seen on 
several occasions with breathing difficulty.  He reported 
that he had experienced childhood asthma that improved about 
the age of 11.  He was diagnosed and treated for asthma.  X-
rays were within normal limits.  Service medical also show 
that the veteran was seen with sinus complaints and swelling 
of the nose.  He reported that he underwent sinus surgery 
behind his right eye as a youth.  The Medical Evaluation 
Board determined that the veteran's asthma existed prior to 
service and was not aggravated by service.   

Medical records dated from November 1977 to December 1980 
show that the veteran was seen and treated for asthmatic 
bronchitis.  

In a May 1990 statement, R.J., M.D., reported that the 
veteran was afflicted with obstructive polypoid sinusitis 
which was a chronic condition prone to recurrence, primarily 
on the right side.  He reported that the veteran underwent 
surgery in 1974 and 1985.  He also reported that the veteran 
had recurrence of nasal polyps and would require additional 
surgery.  

In a May 1990 statement, K.O., M.D., reported that he had 
treated the veteran for asthma and sinus allergies.  

Evidence submitted following the RO's 1990 decision is as 
follows:

Medical records dated from June 1968 to October 1995 show 
that the veteran was seen and treated for allergic rhinitis 
and rhinosinusitis.  

Medical records dated in October 1985 from Hillcrest Baptist 
Medical Center (HBMC) show that the veteran underwent 
exploration of the right orbit and removal of lesions of 
orbit; revision of right frontal ethmoid sphenoidectomy; and 
right Caldwell-Luc and intranasal antrostomy.  It was noted 
that the veteran tolerated the procedure well.  

Sinus computed tomography (CT) scan dated in 1990 showed 
diffuse density in the right ethmoid, maxillary and sphenoid 
sinus with changes suggesting some bony erosion in the medial 
wall of the right orbit and along the dorsum of the ethmoid 
sinus and mass effect with shift of the midline structures 
from right to left.  Medical records dated in January 1991 
from HBMC show that the veteran was diagnosed with 
obstructive polypoid sinusitis, deformity nasal septum.  In 
that same month he underwent right endoscopic complete 
ethmoidectomy; right endoscopic nasal polypectomy; right 
endoscopic nasal maxillary antrostomy: and nasal septoplasty.  
It was noted that veteran tolerated the procedures well.  

The veteran was accorded a VA nose, sinus, larynx, and 
pharynx examination in April 1998.  On examination, the lungs 
revealed good breath sounds with inspiratory and expiratory 
wheezes in the right mid lobe and right lower lobe without 
evidence of corpulmonale, renovascular hypertension, or 
pulmonary hypertension.  The veteran's weight was noted to be 
stable.  There was minimal pectus excavatum with an otherwise 
normal appearing chest.  Pulmonary function test results 
showed mild expiratory obstruction with normal static lung 
volumes.  Diffused capacity of carbon monoxide was normal.  
There was no response to dilators noted.  Chest X-rays showed 
chronic obstructive pulmonary disease (COPD).  CT scan showed 
minimal mucosal thickening involving the sphenoid and left 
maxillary sinus with prominent mucosal thickening involving 
the right maxillary sinus and frontal sinuses.  The 
impression was asthma with allergic rhinitis and sinusitis 
that existed prior to military service.  

In an April 1998 addendum, the examiner opined that the 
asthma and sinus conditions existed prior to service and were 
not aggravated beyond normal progression during service.  

VA outpatient treatment records dated from April to June 1998 
show treatment for illnesses not currently at issue, 
including mental disorder, COPD, and pneumonia.  

VA outpatient treatment records dated from July to September 
1998 show intermittent treatment for allergic rhinitis.  

In an April 1999 statement, Dr. J., reported that he had 
treated the veteran prior to his entry into service and 
subsequent to his discharge due to very severe chronic 
obstructive polypoid sinusitis and an asthma disorder.  He 
reported that the veteran's sinus disorder and asthma might 
have been aggravated by his active service in terms of 
environmental exposure and strenuous exercise.  

The veteran was accorded a personal hearing in May 1999.  At 
that time, he testified that both his asthma and sinusitis 
preexisted service.  He reported that he experienced a few 
problems with asthma after childhood but very little 
difficulty with sinusitis following childhood.  He reported 
that he experienced problems with both disabilities shortly 
after entering service.  He reported that the disabilities 
were aggravated beyond the natural progression by his period 
of service.  

Pertinent Law and Regulations 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen his previously denied 
claims of service connection.  If new and material evidence 
is presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Analysis

The evidence received since the May 1990 decision includes 
statements private medical evidence as well as VA evidence 
and examination report.  

The Board finds that the Dr. J.'s April 1999 statement that 
the veteran's asthma and sinus disorders could have been 
aggravated during active service is both new and material.  
This additional evidence is so significant that it must be 
considered in order to decide whether service connection is 
warranted.  In light of the foregoing, the Board concludes 
that the veteran has submitted new and material evidence to 
reopen his claims.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996); 38 C.F.R. § 3.156. Therefore, the veteran's claims 
for service connection for asthma and sinusitis are reopened.



ORDER

Service connection for a mental disorder is denied.  

New and material evidence having been submitted, the claim 
for service connection for asthma is reopened.  

The claim of entitled service connection for asthma is well 
grounded.  

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened.  

The claim for entitlement to service connection for sinusitis 
is well grounded.  


REMAND

The Board notes that the veteran's treating physician has 
suggested the veteran's asthma and sinusitis might have been 
aggravated by his active service in terms of his 
environmental exposure and strenuous exercise.  A VA examiner 
has expressed the opinion that the disabilities were not 
aggravated beyond natural progression, but the examiner did 
not have the opportunity to review the private physician's 
statement.

The veteran's service personnel records are not currently a 
part of the claim folder.  These records could be pertinent 
to a determination as to whether the veteran experienced 
environmental exposures that would have aggravated his 
sinusitis or asthma.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for asthma and sinusitis since 
May 1998.  After securing the necessary 
releases, the RO should obtain copies of 
such records that are not in file.

2.  Through official channels, including 
the National Personnel Records Center, 
and all other available sources, the RO 
should request the veteran's military 
personnel records for association with 
the claims folder.  

3.  After the above requested development 
has been completed to the extent 
possible, the veteran should be afforded 
an appropriate examination in order to 
determine whether the asthma and 
sinusitis disorders that existed prior to 
service, underwent an increase in 
severity during service and whether any 
aggravation was due to the natural 
progress of the disease.  The examiner 
should review the claims folder and a 
copy of this decision in conjunction with 
the examination.

Based on the results of the examination 
and a review of the medical evidence in 
the case file, the examiner should 
provide an opinion as to whether the pre-
existing asthma and sinusitis underwent 
any permanent increase in disability 
during service, or whether the treatment 
documented in the service medical records 
represented a flare-up of symptoms.  If 
the disorder did undergo an increase in 
severity during service, the examiner 
should provide an opinion as to whether 
the increase in disability was due to the 
natural progress of the disease.  The 
examiner should provide the complete 
rationale for any opinions.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re- 
adjudicate the issue of entitlement to 
service connection for asthma and 
sinusitis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

If there remain issues on appeal, the case should be returned 
to the Board, if in order. The Board intimates no opinion as 
to the ultimate outcome of this case. The veteran need take 
no action until he is notified. While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

